297 F.2d 934
William E. BARROTT, Sr., and William E. Barrott, Jr., Plaintiffs-Appellants,v.The DRAKE CASKET COMPANY, Defendant-Appellee.
No. 14405.
United States Court of Appeals Sixth Circuit.
January 24, 1962.

Truman A. Herron, Cincinnati, Ohio (Herbert C. Brinkman, Jr., Wood, Herron & Evans, Cincinnati, Ohio, on the brief), for plaintiffs-appellants.
Austin A. Webb, Kalamazoo, Mich. (Otis A. Earl, Kalamazoo, Mich., on the brief), for defendant-appellee.
Before MILLER, Chief Judge, and CECIL and O'SULLIVAN, Circuit Judges.

ORDER.

1
THE ABOVE CAUSE came on to be heard upon the record, the briefs of the parties, and the arguments of counsel. The nature of this litigation, its issues of fact and the points of law involved are adequately set forth in the opinion of the District Judge. Upon a finding that a patent, relied upon by plaintiffs-appellants for a charge of infringement, was invalid, he dismissed the complaint and gave judgment for defendant. From the record, briefs and arguments, it appears that the findings of fact of the District Judge are not clearly erroneous and are supported by the evidence. We agree with the District Judge's conclusions of law.


2
NOW, THEREFORE, IT IS ORDERED that the judgment of the District Court be, and it is, hereby affirmed for the reasons stated in the opinion of Senior District Judge Raymond Starr, reported as Barrott v. Drake Casket Company, D.C., 187 F.Supp. 284.